("When a defendant pleads guilty pursuant to a plea agreement containing
                a sentencing recommendation, and the district court accepts the proffered
                guilty plea, the district court retains wide discretion in imposing
                sentence." (footnote omitted)); see also Sandy v. Fifth Judicial Dist. Court,
                113 Nev. 435, 440 & n.1, 935 P.2d 1148, 1151 & n.1 (1997) (noting that
                "plea agreements may not invade the traditionally judicial function of
                what penalty to impose" and, therefore, trial judge may reject sentence
                bargains that purport to guarantee defendants certain sentence (citation
                omitted)).
                             Second, Jefferson argues that the district court abused its
                discretion in rejecting the plea agreement by not following the sentence
                recommendation in the agreement. He further contends that the district
                court should have set forth its reasoning for rejecting the plea agreement.
                Lastly, he asserts that the district court should have given him an
                opportunity to withdraw the guilty plea when it rejected the recommended
                sentence. We disagree. Jefferson conflates a rejection of the plea
                agreement—the district court's refusal to accept a defendant's guilty plea
                entered pursuant to an agreement, see, e.g., Sparks v. State, 104 Nev. 316,
                322-24, 759 P.2d 180, 184-85 (1988)—with a rejection of the sentencing
                recommendation made in the plea agreement. Although the district court
                did not follow the parties' sentencing recommendation, it did not reject the
                plea agreement; the district court accepted Jefferson's guilty plea made
                pursuant to the plea agreement. The language of the guilty plea
                agreement did not bind the court to impose the recommended sentence nor
                did it condition Jefferson's plea on the district court's imposition of the
                recommended sentence. It specifically stated that the court was not
                obligated to accept the parties' sentencing recommendation. Jefferson's

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A

                                   MEM             MEM           •
                      reliance on Federal Rule of Criminal Procedure 11 for the proposition that
                      a defendant must be afforded an opportunity to withdraw his plea if the
                      district court does not follow the sentencing recommendation is misplaced
                      because the Federal Rules of Criminal Procedure do not apply in Nevada's
                      state courts.    See   FRCP 1(a)(1). Moreover, Nevada's legislature
                      specifically rejected this proposition by repealing the statute that allowed
                      this procedure, see 1993 Nev. Stat., ch. 279, § 1, at 828-29, and we decline
                      Jefferson's invitation to hold that a defendant must be allowed to
                      withdraw his plea if the district court declines to follow the parties'
                      sentencing recommendation.
                                  Having considered Jefferson's contentions and concluded that
                      they lack merit, we
                                  ORDER the judgment of conviction AFFIRMED.




                                                           f`--14AA ..eg.0641         , J.
                                                         Hardesty


                                                                                         J.
                                                         Parraguirre V


                                                         ck.
                                                         Cherry


                      cc: Hon. Kathleen E. Delaney, District Judge
                           Hon. Adriana Escobar, District Judge
                           Nguyen & Lay
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A

                ffl